DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that claims 1-20 are considered eligible subject matter.  Even if claim 1 is interpreted as an abstract idea, the method is applied to a practical application (display of an image or biometric application). 

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  Claims 1 and 19 appear to have clerical errors.  In claim 1, line 6, the applicant claims “limbus” where the examiner believes the applicant intends to claim “limbic”, as consistent with the previously claimed “limbic” boundary.  In claim 19, the applicant claims “lest” where the examiner believes the applicant intends to claim “least”.  Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement filed 2/22/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of the lined through reference could not be found in the application history.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 10-12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5,10 and 18 claim “the eye image”.  IT is unclear as to which eye image the applicant is referring to, since in claim 1, the applicant previously claims two “a eye image”s. 
Claim 7 recites the limitation "the eye pose" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2010007477 (Fujii et al)
Regarding claim 1, Fujii et al discloses a method for processing an eye image (fig. 11), the method comprising: under control of a hardware computer processor (fig. 2): segmenting an iris of an eye in an eye image to obtain pupillary and limbic boundaries of the eye (fig. 11, s104, page 1, paragraph 8, page 4, paragraph 66); determining two angular coordinates of a first eye pose measurement using the pupillary and limbus boundaries of the eye, i.e. the inclination of the line segments which are  found using the pupillary and limbus boundaries (page 6, paragraph 95); identifying an iris feature of the eye, i.e. the polar coordinate features of the 3D polar coordinate image (page 6, paragraph 98); determining a third angular coordinate of the first eye pose measurement using the identified iris feature, i.e. the angular coordinates of the 3D image (page 6, paragraph 98, page 1, paragraph 12) ; and utilizing the first eye pose measurement for a biometric application, i.e. authentication/ registration (fig. 11, s114, fig. 12, s112) .
Regarding claim 2, Fujii et al discloses identifying the iris feature of the eye comprises: determining a descriptor for the iris feature, the descriptor comprising a numerical representation of the iris feature, i.e. the numerical image value of the 3D coordinate (page 6, paragraph 98).  
Regarding claim 3, Fujii et al discloses determining the third angular coordinate comprises determining the third angular coordinate using a feature-based tracking technique, i.e. tracking the feature of page 1, paragraph 12, a code-based tracking technique, or a combination thereof.  
Regarding claim 4, Fujii et al discloses determining the third angular coordinate comprises determining, based at least partly on the iris feature, a homography between the eye image and a reference eye image, when interpreting the third angular coordinate as the angular coordinate from the registration of the images (page 10, paragraph 175).  
Regarding claim 5, Fujii et al discloses determining the third angular coordinate comprises determining, based at least partly on the iris feature, a shift between an iris code generated from the eye image and an iris code generated from a reference eye image, when interpreting the third angular coordinate as the angular coordinate from the registration of the images (page 10, paragraph 175).
Regarding claim 6, Fujii et al discloses the iris feature comprises to an area of the iris with a different texture, a pattern in the iris, or a keypoint of the iris since it is the area of the iris itself which contains different textures, patterns and keypoints (page 6, paragraph 98).  
Regarding claim 8, Fujii et al discloses the two angular coordinates of the first eye pose measurement comprise a pitch and a yaw of the eye, i.e. the pitch and yaw angles corresponding to the inclination of line segments (col. 6, line 95).  
Regarding claim 9, Fujii et al discloses the third angular coordinate of the first eye pose measurement comprises a roll of the eye, since when shifting coordinates of the iris code in polar coordinates would be rolling the image in xyz (page 10, paragraph 175).  
Regarding claim 10, Fujii et al discloses mapping a pupil in the eye image, based at least partly on the pupillary boundary, to provide a remapped eye image by mapping the pupillary boundary to the 3D image (page 6, paragraph 98).  
Regarding claim 11, Fujii et al discloses the iris feature of the eye is determined based at least partly on the remapped eye image (page 6, paragraph 102).  
Regarding claim 12, Fujii et al discloses providing the remapped eye image comprises inverting a homography computed from the limbic boundary by inverting the boundary onto the 3D coordinate system (page 6, paragraph 97).  
Regarding claim 15, Fujii et al discloses identifying one or more predicted areas of occlusion by an eyelid of the eye over an iris of the eye by predicting the portions of the eyelid for masking (page 5, paragraph 81).  
Regarding claim 16, Fujii et al discloses the biometric application comprises extracting biometric identification information, i.e. iriscode (page 6, paragraph 102).  
Regarding claim 17, Fujii et al discloses the biometric application further comprises authenticating a user having the eye (fig. 12, s213-214).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujii et al in view of U.S. Patent Application Publication NO. 20140043229 (Higaki).
Regarding claim 7, Fujii et al discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Fujii et al discloses the first eye pose measurement is determined for a first eye of a user (fig. 11).
Fujii et al does not disclose expressly a second eye pose measurement is determined for a second eye of the user, and wherein an average of the first eye pose measurement and the second eye pose measurement is used as a single estimate of the eye pose of the user.  
Higaki discloses a second eye pose measurement is determined for a second eye of the user, and wherein an average of the first eye pose measurement and the second eye pose measurement is used as a single estimate of the eye pose of the user (page 3, paragraph 51).  
Fujii et al and Higaki are combinable because they are from the same field of endeavor, i.e. line of sight calculations.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to average the two eye poses.
The suggestion/motivation for doing so would have been to provide a more flexible system by using line of sight calculations for viewing applications.
Therefore, it would have been obvious to combine the method of Fujii et al with the averaging of Higaki to obtain the invention as specified in claim 7.

Claims 13, 14, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujii et al in view of U.S. Patent Application Publication No. 20130235169 (Kato et al).
Regarding claim 13, Fujii et al discloses all of the claimed elements as set forth above and incorporated herein by reference.
Fujii et al does not disclose expressly the hardware computer processor is associated with a head mounted display system having a display for providing virtual image information to a wearer of the HMD system.
Kato et al discloses the hardware computer processor is associated with a head mounted display system having a display for providing virtual image information to a wearer of the HMD system (fig. 4, page 1, paragraph 2).
Fujii et al and Kato et al are combinable because they are from the same field of endeavor, i.e. eye processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to associate the with an HMD.
The suggestion/motivation for doing so would have been to provide a more flexible, user friendly system by utilizing the method in several applications.
Therefore, it would have been obvious to combine the method of Fujii et al with the HMD of Kato et al to obtain the invention as specified in claim 13.
Regarding claim 14, Kato et al discloses first eye pose measurement comprises a direction toward which the eye is looking through the display (fig. 4, “gaze-path”, fig. 5, item 100).  
Regarding claim 18, Kato et al discloses capturing the eye image using a camera of a head mounted display system (fig. 5, item 10, page 1, paragraph 2).  
Regarding claim 19, Kato et al discloses determining a location of the camera relative to the eye based at least partly on the positions of the eye (page 14, paragraph 149). Fujii et al discloses positions of the eye are determined as the first eye pose measurement (page 6, paragraph 95).  
Regarding claim 20, Kato et al discloses determining an alignment of the head mounted display system based at least partly positions of the eye (page 14, paragraph 149).  Fujii et al discloses positions of the eye are determined as the first eye pose measurement (page 6, paragraph 95).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        9/28/2022